UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

RASHEED INNIS, et al.,

                 Plaintiffs,

        -v-                                                           No. 17-CV-323-LTS-HBP

CITY OF NEW YORK, et al.,

                 Defendants.

-------------------------------------------------------x

                                                     ORDER


LAURA TAYLOR SWAIN, United States District Judge


                    ORDER ADOPTING REPORT & RECOMMENDATION


                 The Court has reviewed Magistrate Judge Pitman’s July 19, 2019, Report and

Recommendation (the “Report”) (docket entry no. 83) which recommends that the Court deny

Amy Rameau’s request for an order directing Defendant City of New York to pay her $8,635.64

representing both her fees and out-of-pocket costs and the $4,259.53 that was advanced by the

litigation funding company to her client, Plaintiff Charles Cherry. No objections to the Report

have been received.

                 In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate [judge].”

28 U.S.C.A. § 636(b)(1)(C) (LexisNexis 2017). “In a case such as this one, where no timely

objection has been made, a district court need only satisfy itself that there is no clear error on the




ORD ADOPTING R&R.DOCX                                      VERSION AUGUST 5, 2019                    1
face of the record.” Johnson v. New York University School of Education, No. 00 Civ. 8117, at

*1, 2003 WL 21433443 (S.D.N.Y. June 16, 2003).

               The Court has reviewed carefully Magistrate Judge Pitman’s thorough and well-

reasoned Report and Recommendation and finds no clear error. The Court therefore adopts the

Report in its entirety for the reasons stated therein. Accordingly, Ms. Rameau’s request that the

City of New York be directed to pay certain funds to her and the litigation funding company is

denied.

               This Order resolves docket entry no. 75.



          SO ORDERED.

Dated: New York, New York
       August 5, 2019



                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge




ORD ADOPTING R&R.DOCX                            VERSION AUGUST 5, 2019                             2
